
	

115 S3030 IS: Tribal School Federal Insurance Parity Act
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3030
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2018
			Mr. Thune (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To allow tribal grant schools to participate in the Federal Employee Health Benefits program.
	
	
 1.Short titleThis Act may be cited as the Tribal School Federal Insurance Parity Act.
 2.Amendment to the Indian Health Care Improvement ActSection 409 of the Indian Health Care Improvement Act (25 U.S.C. 1647b) is amended by inserting or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.) after (25 U.S.C. 450 et seq.).  